OPINION MAES, Chief Justice. {1} Petitioners, members of the Judicial Standards Commission (Commission), filed a petition, for a writ of quo warranto with this Court, seeking to stop Governor Bill Richardson from removing the six lay members of the Commission and replacing them with new gubernatorial appointees. We issued a stay of any further business while we determined whether the Governor has the authority to remove prior gubernatorial appointees to the Commission. We hold that Article V, Section 5 of the New Mexico Constitution grants the governor the right to remove and replace lay members of the Commission. We therefore deny the petition for the writ and lift the stay of Commission business. BACKGROUND {2} The Commission was created in 1967. Its purpose is “to oversee and investigate the performance, conduct and fitness of members of the judiciary.” 1967 Report of the Constitutional Revision Commission at 88. The Commission is made up of 11 members. Two members are district court judges and a third must be a magistrate judge. Those members are appointed by this Court. See NMSA 1978, § 34-10-1(0 (1999). Two members must be lawyers. Those members are appointed by the State Bar Association. See § 34-10-l(B). The other six “citizen” or “lay” members are appointed by the Governor. See § 34-10-l(A). The Commission operates with a system of staggered terms. Each lay Commissioner serves a term of five years. The lay members’ terms are staggered such that one term expires each year. Because the sixth lay member was added later, however, two positions will expire June 30, 2004. The terms of the other Commissioners are also staggered. {3} Shortly after Governor Richardson took office in January 2003, he began removing executive officers, state employees and board members and replacing them with his own appointees. He did so under the power of Article V, Section 5 of the New Mexico Constitution, which gives the Governor the power to remove officials that he has appointed, “unless otherwise provided by law.” The Governor also sought to remove the lay members of the Commission who were serving at the time he took office. In March, he sent letters to at least four lay members of the Commission, thanking them for their service but informing them that they were being relieved of their positions. He then appointed six new members to serve on the Commission. The judge and lawyer Commissioners then filed this petition, seeking to prevent Respondents, the Governor’s new appointees, from serving as commissioners. They also sought a stay of further Commission meetings until it could be determined which appointees are authorized to serve on the Commission. We granted the stay and agreed to consider the issues raised in the petition. DISCUSSION  {4} Petitioners seek a writ of quo warranto. An action for a writ of quo warranto may be brought “when any person shall usurp, intrude into or unlawfully hold or exercise any public office____” NMSA 1978, § 44-3-4(A) (1919). “One of the primary purposes of quo warranto is to ascertain whether one is constitutionally authorized to hold the office he claims, whether by election or appointment....” State ex rel. Anaya v. McBride, 88 N.M. 244, 247, 539 P.2d 1006, 1009 (1975). The Governor argues that Petitioners should have sought a writ of mandamus or prohibition to prevent him from removing the existing members, rather than a writ of quo warranto to remove his appointees. We think Petitioners’ claim can validly be raised under an action in quo warranto. Even if a different writ would be more appropriate, this Court ultimately needs to decide whether the Governor has the authority to remove sitting members of the Commission before their terms expire. The writ, if granted, would preclude Respondents from taking positions on the Commission. {5} The Governor, on behalf of Respondents, asserts that he had the authority to remove the lay members of the Commission under Article V, Section 5 of our Constitution, which provides that, “The governor shall nominate and, by and with the consent of the senate, appoint all officers whose appointment or election is not otherwise provided for and may remove any officer appointed by him unless otherwise provided by law.” Because the Legislature has imposed no limits on his removal power, the Governor argues that he can remove the lay members of the Commission at will. Petitioners, on the other hand, begin their analysis with Article VI, Section 32 of the New Mexico Constitution, which created the Commission, and its implementing statutes, NMSA 1978, § 34-10-1 through -4. At the core of their arguments is that the Commission must be an independent body free from political influence. Their claims involve the interpretation of both statutes and constitutional provisions, and our review is therefore de novo. See Georgia O’Keefe Museum v. County of Santa Fe, 2003-NMCA-003, ¶ 27, 133 N.M. 297, 62 P.3d 754; Bd. of Comm’rs v. Greacen, 2000-NMSC-016, ¶ 4, 129 N.M. 177, 3 P.3d 672.  {6} Article VI, Section 32 provides that: There is created the ‘judicial standards commission,’ consisting of two justices or judges, one magistrate and two lawyers selected as may be provided by law to serve for terms of four years, and six citizens, none of whom is a justice, judge or magistrate of any court or licensed to practice law in this state, who shall be appointed by the governor for five-year staggered terms as may be provided by law. If a position on the commission becomes vacant for any reason, the successor shall be selected by the original appointing authority in the same manner as the original appointment was made and shall serve for the remainder of the term vacated. As noted above, § 34-10-1 provides for the appointment of the 11 members. Nothing in the implementing statutes expressly provides for the removal of Commission members once they are appointed. Similarly, nothing in Article VI, Section 32 expressly allows for the removal of Commission members.  {7} Because the commissioners have designated terms, this is not a situation in which the right of appointment carries an implied right of removal. See Adie v. Mayor of Holyoke, 303 Mass. 295, 21 N.E.2d 377, 380-81 (1939) (“[T]he right of removal does not exist in the appointing power, in the absence of some constitutional or statutory provision, where the term of the official is fixed by law for a definite period.”). The Governor seems to argue that removal power is implied because the appointing authorities can fill a position if it becomes vacant “for any reason.” We do not agree. In another case involving the removal of executive appointees, we explained that “[a] vacancy occurs when an appointee leaves office before the completion of his or her constitutional or statutory term.” Denish v. Johnson, 1996—NMSC-005, ¶ 16, 121 N.M. 280, 910 P.2d 914 (emphasis omitted). We do not think this includes involuntary removal by the appointing authority. In addition, the Legislature has defined the term vacancy in NMSA 1978, § 34-10-2 (1968), which provides that: “Whenever any member of the judicial standards commission dies, resigns or no longer has the qualifications required for his original selection, his position on the commission becomes vacant.” This statute was passed by the Legislature immediately after the Commission was created. “A contemporaneous construction by the legislature of a constitutional provision is a safe guide to its proper interpretation! ] and creates a strong presumption that the interpretation was proper.” State ex rel. Udall v. Colonial Penn Ins. Co., 112 N.M. 123, 129, 812 P.2d 777, 783 (1991) (internal quotations and citation omitted). We do not think any of the appointing authorities have the power to create a vacancy by removing one of the Commissioners from his or her position. For that reason, we agree with Petitioners that neither Article VI, Section 32 nor its implementing statutes provides a mechanism for the removal of Commission members. {8} The Governor, however, is constitutionally endowed with a power that neither this Court nor the State Bar have been granted. The question before us is whether the power granted to the Governor under Article V, Section 5 extends to the lay positions on the Judicial Standards Commission. Petitioners raise two main arguments against extending the Governor’s authority under Article V, Section 5 to the executive appointees on the Commission. They argue that allowing the Governor to remove lay members of the Commission would violate the separation of powers. They also argue that the text of Article VI, Section 32 prohibits the removal of Commission members before the end of a designated term. We address each argument in ton. Separation of Powers  {9} Article III of our Constitution declares that: The powers of the government of this state are divided into three distinct departments, the legislative, executive and judicial, and no person or collection of persons charged with the exercise of powers properly belonging to one of these departments, shall exercise any powers properly belonging to either of the others, except as this constitution otherwise expressly directed or permitted. In this case, our Constitution expressly permits the encroachment of the executive branch into the judicial branch. The Judicial Standards Commission is a creature of the judicial branch. The constitutional provision creating the Commission is found in Article VI, which is the article addressing the judicial department. Its purpose is to investigate accusations against members of the judiciary. Yet Article VI, Section 32 allows the Governor to appoint the majority of members to the Commission. The history of the Commission’s creation explains why. {10} The Commission was created by constitutional amendment in 1967. The idea to create the Commission was first recommended to Governor Campbell in 1964, then again to Governor Cargo in 1967. The commentary in the 1964 Report of the Constitutional Revision Commission explains that the judiciary lacked an “appropriate judicial disciplinary machinery.” 1964 Report of the Constitutional Revision Commission at 116. At the time, impeachment was the sole method of removing a judge from office, while the Board of Bar Commissioners maintained its disciplinary authority over judges as members of the bar. Petition of Bd. of Comm’rs of State Bar, 65 N.M. 332, 333, 337 P.2d 400, 401 (1959). The Report observed that “The present system of reliance upon impeachment as the exclusive method of supervision of conduct of judges during their term of office is inadequate and should be supplemented [by an] independent commission of laymen, judges and lawyers.” 1964 Report of the Constitutional Revision Commission at 117. The report filed in 1967 elaborated on this need, explaining that “In order to achieve an efficient and well disciplined judicial system possessing the highest degree of integrity, it is felt that an independent commission is necessary to oversee and investigate performance, conduct and fitness of members of the judiciary.” 1967 Report of the Constitutional Revision Commission at 88. {11} Thus, the Commission was assigned the role of watchdog for the judiciary. The Commission was given the authority to investigate allegations against judges and to make recommendations to this Court, which determines the proper disposition of each case. See Article VI, Section 32. Although the Commission was created as part of the judicial branch, the drafters determined it would be appropriate for the Governor to appoint a majority of the Commissioners. It also mandated that one of the executive appointees serve as the chair. See id. Thus, the Constitution expressly provides that the executive branch play this specific role in the policing of the judiciary.  {12} Petitioners argue that the Governor’s removal of the executive appointees represents a further encroachment into the judicial branch beyond that expressly permitted in our Constitution. An unconstitutional “infringement occurs when the action by one branch prevents another from accomplishing its constitutionally assigned function.” State ex rel. Taylor v. Johnson, 1998-NMSC-015, ¶23, 125 N.M. 343, 961 P.2d 768. We are not convinced that allowing the Governor to replace executive appointees on the Commission would represent a further encroachment on the judicial branch. {13} The function of the judiciary is to construe laws and render judgments in the cases that come before it. “The essence of judicial power is the final authority to render and enforce a judgment.” Otero v. Zouhar, 102 N.M. 493, 502, 697 P.2d 493, 502 (Ct.App.1984). The Commission itself plays no role in these functions; it neither construes laws nor renders judgments. Nor does the Commission have the power to remove or sanction judges. It acts as an advisory body, and makes recommendations to this Court, which has the final decision making authority. The United States Supreme Court faced a similar situation when examining the constitutionality of the United States Sentencing Commission. See Mistretta v. United States, 488 U.S. 361, 380-86, 109 S.Ct. 647, 102 L.Ed.2d 714 (1989). The Court observed that: “The Sentencing Commission unquestionably is a peculiar institution within the framework of our Government. Although placed by the Act in the Judicial Branch, it is not a court and does not exercise judicial power. Rather the Commission is an independent body----” Id. at 384-85, 109 S.Ct. 647. Similarly, the drafters proposing the creation of the Commission stressed the need for the Commission to act as an independent body. Because the Commission plays no role in the traditional functions of the judiciary, the Governor’s actions do not infringe on the judiciary’s performance of those functions. {14} Nonetheless, the Commission is constitutionally committed to the judicial branch. For that reason, we think the functions of the Commission itself are now judicial functions. Petitioners argue that allowing the Governor to remove and replace the executive appointees would infringe upon the independence of the Commission. Petitioners raise the possibility that “an unhappy, but politically well-connected, target of an investigation calling the Governor to influence the Commission.” They envision future governors removing all six executive appointees as a means to force the Commission to either halt or instigate an investigation.1  {15} We recognize that such a situation, though unlikely, would be unfortunate. The Constitution, however, intentionally grants lay members the majority of seats on the Commission. This was perhaps designed to preserve the Commission’s independence by preventing members of the judiciary from unduly influencing the investigations of the Commission. We do not think the amount of control given to the executive branch increases if the Governor is allowed to replace the six executive appointees. Even with removal power, the Governor’s role remains limited to the appointment of six members of an 11 member board, while this Court retains the ultimate decision making authority. In addition, as Petitioners themselves point out, the Commission works in near total confidentiality. The Governor has no access to the complaints filed before the Commission unless and until they are made public when a recommendation is made to this Court. Thus, the Governor will not be in a position to interfere with an ongoing investigation, and our Constitution has thereby provided another check on potential abuse of power. {16} An actual attempt to influence the actions of the Commission would be an attempt to control the judiciary and, therefore, a violation of separation of powers that would be a different matter. Cf. Horton v. McLaughlin, 821 A.2d 947, 952 (N.H.2003) (“Finally, we address the petitioners’ assertion that the legislative impeachment process as carried out threatens the independence of the judiciary____To subject a judge to financial hardship in defending himself or herself from impeachment or removal proceedings motivated, for example, by unpopular decisions could significantly jeopardize the separation of powers doctrine as well as the requirement that a judge act independently. On this record, however, we find no such substantive constitutional violation.”) (citation omitted). There is no evidence of such an attempt in this case. {17} Finally, while it is possible a governor could abuse the removal power in an attempt to control the Commission, we think it more likely a governor would use the power to remove a Commissioner whose performance is inadequate. If we were to conclude that Article V, Section 5 does not apply to the Commission, however, then the Governor would have no means to remove such Commissioners.2 It is also not clear where the line between constitutional and unconstitutional action would fall. If we were to conclude that the removal of all six lay members at once violated the separation of powers because it might allow the Governor to control the Commission, would the same consideration apply if the Governor sought to remove only one member? Would the Governor’s motive determine the outcome? And if we conclude that the Governor is constitutionally prohibited from removing members, would that mean that the Legislature could not provide a mechanism for removal, as it has with various executive boards? While we recognize the possibility that the Governor could exert undue influence over the Commission, we do not think the Governor has infringed on the functions of the judiciary by removing the executive appointees from the Commission. Article VI, Section 32  {18} Having concluded that the Governor’s removal of Commissioners would not violate the separation of powers doctrine, we must still determine whether the text of the Constitution permits such removal. The Petitioners recognize that the power to remove Commissioners is not expressly denied, but they argue that the text of Article VI, Section 32 impliedly limits the Governor’s removal power. They first observe that the six commissioners appointed by the Governor serve staggered terms. They argue that the Governor’s power to remove appointees is limited when a system of staggered terms is in place. {19} We discussed the proper functioning of a system of staggered terms in Denish. In that case, Governor King filled two midterm vacancies on the Board of Regents for the New Mexico Institute of Mining and Technology. Denish, 1996-NMSC-005, ¶¶ 1-5, 121 N.M. 280, 910 P.2d 914. He attempted to grant the new appointees five-year terms, even though each term would expire earlier under that board’s system of staggered terms. We held that the Governor’s appointees could only serve for the remainder of the unexpired term. Id. ¶ 41. In other words, to preserve a formal system of staggering, the terms themselves could not be varied. We explained that “[s]taggered terms preserve continuity in the public entity by preventing the theoretical possibility of all appointees being replaced at once. This continuity ensures that there will be no erratic changes in the entity’s policies.” Id. ¶ 40. In addition, we observed that, “[tjhough individual members may be pressured, this staggering tends to insulate the public entity as a whole from being manipulated for political reasons.” Id. {20} Petitioners rely on this discussion from Denish to argue that the use of a staggered term system prevents the Governor from removing executive appointees before the end of their terms have expired. They argue that “[a] provision which creates staggered terms is meaningless if the appointees can be removed at will.” We agree to some extent. In this case, the system of staggered terms will technically be preserved. The new Commission appointees will serve the unexpired term of the replaced Commission member and thus preserve the status of the staggered term system. Nonetheless, six out of 11 members will change at one time, and we agree that such a wholesale change does undermine the purpose of the staggered term system. {21} In response to Petitioners’ arguments, however, the Governor observes that almost every executive board or commission has staggered terms. See, e.g., NMSA 1978, § 61-9-5(A) (1996) (creating a system of staggered terms for the state board of psychologist examiners). If we interpreted the mere use of staggered terms to limit the Governor’s removal power, such a holding would extend to all those boards and commissions. When creating many of the state’s various boards and commissions, however, the Legislature has provided for both staggered terms and gubernatorial removal power. Thus, the Legislature does not view a governor’s removal power under Article V, Section 5 as inconsistent with the purpose of staggered terms. We do not think the language in Denish can be read to hold that the Governor can never remove an appointed official from a board or commission that has staggered terms. Denish was dealing with an attempt to alter the length of the terms themselves; it did not deal with mid-term removal of appointees. Thus, while we continue to recognize the value of staggered terms, we do not think Denish precludes the removal of appointees who are serving staggered terms. {22} A comparison between Article VI, Section 32 and other constitutional provisions also shows that the use of staggered terms is not sufficient to limit the Governor’s removal power under Article V, Section 5. As we described in Denish, the provisions creating the various boards of regents implemented a system of staggered terms. See N.M. Const, art. XII, § 13. Yet that section also contains language expressly limiting the Governor’s removal power. See id. No such language would be necessary if the use of staggered terms alone was sufficient to limit that power. Similarly, members of the State Highway Commission serve staggered terms, but the drafters of the Constitutional provision creating that commission felt it necessary to provide an express limit on the Governor’s power to remove commissioners. See N.M. Const, art. V, § 14. We cannot assume that the use of staggered terms alone limits the Governor’s removal power. While the policies underlying staggered terms are important, such policies cannot override the Governor’s express removal authority. {23} Petitioners similarly argue that a limit should be implied from the provisions dealing with vacancies on the Commission. Because the language only provides a means for the Governor to fill a vacancy, they argue, the intent must be to deny the Governor the authority to remove members. The Legislature, however, frequently addresses both the power to fill a vacancy and the power to remove an appointed official. See, e.g., NMSA 1978, § 61-15-3(0 & (D) (1987) (providing that the Governor may fill vacancies on board of examiners for architects, and may also remove members for neglect of duty and incompetence). We similarly read Article V, Section 5 and Article VI, Section 32 as harmonious constitutional provisions. See State v. Sandoval, 95 N.M. 254, 256, 620 P.2d 1279, 1281 (1980) (stating that constitutional provisions should “be read together and harmonized in their application if possible”). Article VI, Section 32 addresses the power to fill a vacancy. Article V, Section 5 addresses the power to remove Commissioners. The two powers are not mutually exclusive, and one does not negate the other. {24} Moving away from the specific language of Article VI, Section 32, Petitioners argue that the limit on the Governor’s authority is inherent because removal power would be “abhorrent to the purpose of the Judicial Standards Commission.” They stress that the Commission must be independent from political influence. We certainly agree that the Commission should be protected from political interference so that it can conduct its investigations without fear of reprisal. We think, however, that this Court should not limit the scope of the Governor’s authority by implying a limit on his removal power. {25} The fundamental flaw in Petitioners’ argument is that they are attempting to use implied terms to negate the Governor’s express removal authority. See Flaska v. State, 51 N.M. 13, 20, 177 P.2d 174, 178 (1946) (“It is presumed that the people expressed themselves in careful and measured terms in framing the constitution and that they left as little as possible to implication.” (citation and internal quotation marks omitted)). The voters of this State gave to the Governor the authority under Article V, Section 5 when our Constitution was first passed in 1911. The provision initially allowed the Governor to remove public officers for “incompetency, neglect of duty or malfeasance in office.” Several years later, this Court upheld the Governor’s power to remove two state tax commissioners who had been appointed to six-year terms. State ex rel. Ulrick v. Sanchez, 32 N.M. 265, 289, 255 P. 1077, 1086 (1926). We emphasized that the Governor must have control over administration, as “[i]t is the Governor, the chief executive, who is held responsible to the sovereignty for errors in his executive and administrative policies.” Id. Later, we held that the Governor need not provide notice and a hearing unless the Legislature has expressly required such safeguards. See State ex rel. Duran v. Anaya, 102 N.M. 609, 611, 698 P.2d 882, 884 (1985). We observed that, if the Legislature wanted to require notice and a hearing, it “could have included these provisions in the statute.” Id. {26} Both Ulrick and Duran dealt with executive officers, rather than appointees who in fact serve under the judiciary. Nonetheless, those cases indicate that the Governor has plenary authority to remove his appointees unless the Legislature has imposed an express limit on that power. In 1988, the voters of this state broadened the Governor’s authority, eliminating the requirement that the Governor allege “incompetency, neglect of duty or malfeasance” in order to remove an appointed official. Those drafting this amendment observed that “the existing bases for removal forced previous governors to develop a case against an appointee in order to remove the person from office.” New Mexico Legislative Council Service, “Constitutional Amendments Proposed by the Legislature in 1988 and Arguments For and Against.” June 1988, 203.2, at 7-8. They explained that “[a] governor must have the power to remove appointees without fear of prolonged legal challenges to the removal and the media exposure that goes along with these public dismissals.” Id. at 8. {27} Without a compelling reason to hold otherwise, we must conclude that Article V, Section 5 applies to the executive appointees on the Commission. The voters did not limit the Governor’s authority to specific appointees. The removal authority applies indiscriminately to all gubernatorial appointees. Even in this case, where the executive appointees serve on a commission that exists within the judicial branch, we think a limit on the Governor’s removal power must be expressly stated. We will not imply a limit on the Governor’s removal power from miscellaneous phrases within Article VI, Section 32 that do not expressly limit his power. {28} Because Article V, Section 5 gives the Governor the discretionary power to remove officers whom he appoints “unless otherwise provided by law,” that law must come from the Constitution or legislation. The drafters of Article VI, Section 32 could have addressed the Governor’s removal power if they wanted to limit that power. We presume that they were aware of existing law, including Article V, Section 5, at the time they drafted the provisions of Article VI, Section 32. In fact, when creating the State Highway Commission in 1967, at the same time the Judicial Standards Commission was being created, the drafters included a provision indicating that “[njotwithstanding the provisions of Article 5, Section 5 of the constitution of New Mexico, state transportation commissioners shall only be removed as provided by law.” N.M. Const, art. V, § 14. The drafters of Article VI, Section 32 could have easily included similar language to limit the removal of executive appointees to the Commission. {29} Similarly, for many executive boards the Legislature has exercised its authority to expressly limit the Governor’s removal power. It has done so by specifying the reasons for which an appointee can be removed, or by requiring notice and a hearing prior to removal. As one of many examples, members of the lottery authority “may be removed by the governor for malfeasance, misfeasance or willful neglect after reasonable notice and a public hearing unless the notice and hearing are expressly waived in writing by the member.” NMSA 1978, § 6-24-5 (1995). For some entities the Legislature has required the consent of two thirds of the Senate. See NMSA 1978, § 52-9-5 (1991) (employers mutual company board of directors); NMSA 1978, § 58-29-5 (2001) (small business investment corporation). By imposing a similar limit on the Governor’s removal power, the Legislature could prevent future governors from making wholesale changes to the Commission while at the same time allowing for removal for cause. {30} The Legislature has not limited the Governor’s removal authority for the Commission. The Legislature’s silence may be purposeful. The Legislature may have believed that its silence safeguarded the Governor’s removal authority, as the Constitution requires the Legislature to speak on the issue. For that reason, we think this Court would be overstepping its bounds to impose a limit on the Governor’s removal authority when the Legislature has imposed none. The Legislature, however, may not have considered the possibility that a governor would remove all six lay appointees at one time. No prior governor has attempted to make a wholesale change in the lay membership on the Commission. The Legislature, therefore, might not have recognized that the Governor’s removal power posed a threat to the independence of the Commission. {31} If indeed the legislative silence is merely an oversight, then it is the Legislature, and not this Court, that should step in now to protect this Commission from future interference. The Legislature is in a position to exercise its authority under Article V, Section 5 to limit the Governor’s removal authority, thereby protecting the Commission from another wholesale change in its lay membership, and thereby properly preserving the system of staggered terms.3 After the benefit of lobbying, public participation and public debate, the Legislature can decide whether and to what extent a governor’s removal authority regarding the Commission may be limited. In the absence of any express limit within the language of Article VI, Section 32 and any express limit imposed by the Legislature, we must conclude that the Governor’s removal power extends to the executive appointees on the Commission. {32} There is an additional way in which the Legislature could continue to ensure that the Commission fulfills its mission of overseeing judicial conduct. In fiscal year 2002, the Commission received 923 complaints. The Commission currently has one executive director and three staff members charged with investigating all of these complaints. The lack of funding to this body may pose a greater threat than the Governor’s recent action. Unfortunately, events in recent years have shown the harm that can be caused by judges who are no longer qualified to perform their duties. We urge the Legislature to consider the important role the Commission plays in ensuring that we have a reliable and trustworthy judiciary, and evaluate the proper level of funding needed for the Commission to fulfill its mission. {33} We deny Petitioners’ request for a writ of quo warranto, and we lift the stay of Commission business. {34} IT IS SO ORDERED. WE CONCUR: EDWARD L. CHAVEZ, Justice, PATRICIO M. SERNA, Justice (Specially Concurring).  . We will not speculate on this Governor’s motive for removing all six executive appointees at one time, although we observe that he is certainly not the first executive to wish to bring in personnel "of [his] own selection." See Wiener v. United States, 357 U.S. 349, 350, 78 S.Ct. 1275, 2 L.Ed.2d 1377 (1958) (explaining rationales given by Presidents Roosevelt and Eisenhower in attempting to remove personnel appointed by prior administrations).   . Potentially, the Legislature could act to impeach a Commissioner if a particularly egregious situation arose. See N.M. Const, art. IV, § 36 ("All state officers ... shall be liable to impeachment for crimes, misdemeanors and malfeasance in office....”).   . For that reason, Justice Minzner’s concern about constitutional amendments is unwarranted.